SUBLEASE THIS SUBLEASE (“Sublease”) is made and entered into as of the day of June, 2007 by and between PDI, INC., a Delaware corporation, with offices at One Route 17 South, Saddle River, New Jersey 07458 (“Sublandlord”); and MD-X SOLUTIONS, INC., a Delaware corporation, with offices at 725 Darlington Avenue, Mahwah, New Jersey (“Subtenant”). 1.DESCRIPTION.Sublandlord hereby leases to Subtenant and Subtenant hereby leases from Sublandlord, the following space: Approximately 19,361 rentable square feet of space (hereinafter the “Subleased Premises”) located on a portion of the second (2nd) floor in the building located at One Route 17 South, Saddle River, New Jersey (hereinafter the “Building”), together with the right to use in common with other tenants in the Building, their invitees, customers and employees, the stairways, and all other general common facilities contained in the Building.
